                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO



INTEGRAND ASSURANCE COMPANY,

                             Plaintiff,                   CASE NO. 19-cv-01111 (DRD)
                      v.
                                                          RE:    INJUNCTION AND
EVEREST REINSURANCE COMPANY;                                     DAMAGES FOR VIOLATION
ODYSSEY REINSURANCE COMPANY; CATLIN                              OF ANTITRUST LAWS;
(XL CATLIN) UNDERWRITING INC., MIAMI ON                          INSURANCE CODES;
BEHALF OF LLOYD’S SYNDICATE 2003,                                UNFAIR COMPETITION;
LONDON; SWISS REINSURANCE AMERICA                                DECLARATORY JUDGMENT;
CORPORATION ARMONK; ALLIED WORLD RE                              BREACH OF CONTRACT;
ON BEHALF OF LLOYD’S SYNDICATE 2232,                             COLLECTION OF MONEY
LONDON; MS AMLIN P/C; ASPEN INSURANCE                            AND DAMAGES
UK LIMITED TRADING AS ASPEN RE LONDON,
ENGLAND; LIBERTY SPECIALTY SERVICES
LTD LIB 4472, PARIS OFFICE UNDERWRITING
FOR AND ON BEHALF OF LLOYD’S
SYNDICATE NO. 4472,

                             Defendants.



                CODEFENDANT ODYSSEY REINSURANCE COMPANY’S
                 MOTION AND MEMORANDUM OF LAW REQUESTING
                   DISMISSAL OF PLAINTIFF’S CLAIMS AGAINST
                ODYSSEY REINSURANCE COMPANY AND COMPELLING
                THE IMMEDIATE ARBITRATION OF ALL SUCH CLAIMS


      TO THE HONORABLE COURT:

      COMES NOW Odyssey Reinsurance Company (“Odyssey Re”) by its undersigned

counsel and pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., and Federal

Rules of Civil Procedure 12(b)(1) and (6), moves this Court to dismiss this action without

prejudice with respect to Odyssey Re and to compel arbitration of all claims asserted herein by

the Plaintiff against Odyssey Reinsurance Company.
       I.      INTRODUCTION

       Plaintiff Integrand Assurance Company (“Integrand”) demanded payment of certain

losses allegedly caused by Hurricane Irma, while refusing to comply with its obligation to permit

inspection under the relevant reinsurance agreements. Then, Integrand commenced arbitration

against Odyssey Re while refusing to comply with the obligations imposed by the applicable

arbitration clause. Odyssey Re therefore had to resort to this Court pursuant to the Federal

Arbitration Act (“FAA”) in a separate case to compel arbitration. Integrand has now filed the

instant removed lawsuit under Commonwealth law attempting to annul the very arbitration

clause upon which it relied in its arbitration claims against Odyssey Re.

       Such continued efforts to judicially move the goalpost are expressly barred by the FAA, a

statute which this Court has described as “couched in imperative binding terms.” The type of

grounds alluded to by Integrand in its attempt to avoid arbitration have been rejected by the

United States Supreme Court, the Court of Appeals for the First Circuit, and by this Honorable

Court. Accordingly, Integrand’s claims against Odyssey Re must be dismissed, arbitration

compelled, and Integrand’s causes of action must be referred to the arbitration panel being

configured in Odyssey’s separate federal judicial proceeding.

       II.     FACTUAL BACKGROUND

       Co-defendant Odyssey Re is a corporation organized and existing under the laws of the

State of Connecticut, with principal place of business at 300 First Stamford Place, Stamford, CT

06902. Plaintiff Integrand Assurance Company (“Integrand”) is upon information and belief a

corporation organized and existing under the laws of the Commonwealth of Puerto Rico with

principal place of business at 369 Ensenada, Urbanización Caparra Heights, San Juan, PR 00920.

       Odyssey Re and Integrand executed two reinsurance agreements effective May 1, 2017:

(a) a Commercial Catastrophe Excess of Loss Reinsurance Agreement No. Bl10817IB11061, and



                                                                                               2
(b) a Personal Lines Catastrophe Excess of Loss Reinsurance Agreement No. Bl10817IB11062

(hereafter jointly the “Reinsurance Agreements”). Pursuant to the Reinsurance Agreements,

Odyssey Re agreed to reinsure Integrand for certain losses arising out of Integrand’s property

and casualty insurance policies.1

        Because of significant issues relating to Integrand’s apportionment of losses to Hurricane

Irma, among other things, Odyssey Re asserted its “Right to Inspection” under the Reinsurance

Agreements. Integrand initially agreed to Odyssey Re’s inspection, but when the date for the

audit approached it refused to allow access to important records that Odyssey Re asked to review

and that are clearly covered by the “Right to Inspection” clause. Then without waiting for the

commencement of the audit, on December 5, 2018 Integrand served Odyssey Re with a

“Demand for Arbitration.” Exhibit A.

        Both Reinsurance Agreements contain the following identical article concerning

arbitration (hereafter the “Arbitration Clause”):

                                           ARBITRATION

        1.      Disputes arising out of this Agreement or concerning its interpretations or
        validity, whether arising before or after its termination, shall be referred to
        Arbitration. This Arbitration shall be a condition precedent to the commencement
        of any action at law.

        2.      Each party shall appoint an Arbitrator and the two so named shall, before
        they enter upon the Arbitration, appoint an Umpire. In the event of one party
        failing to name an Arbitrator within 30 (thirty) days of the other party requesting
        it in writing to do so, or in the event of the Arbitrators failing to appoint an
        Umpire within 30 (thirty) days of their own appointments, the said Arbitrator
        and/or Umpire shall be appointed by the President of the Chamber of Commerce
        in the city where the Arbitration takes place.

        3.     The Arbitrators and Umpire shall be disinterested current or retired
        executive officers of insurance or reinsurance companies or Underwriting

1        The Reinsurance Agreements are not attached as an exhibit hereto, since Odyssey Re will be consulting
with Integrand regarding its desired level of restriction so as to supplement the record with such documents.
Paragraph 35 of Integrand’s Superior Court Complaint (Docket 1, Exh.1) admits to the existence and content of the
Arbitration Clause contained in the Reinsurance Agreements.



                                                                                                               3
       Members at Lloyd's. The Court of Arbitration shall be in San Juan, Puerto Rico,
       unless some other place is mutually agreed upon by the parties in this Agreement.

       4.     Within 30 (thirty) days after the appointment of the Umpire, the
       Arbitrators and Umpire shall meet, and determine a timely period for discovery,
       discovery procedures and schedules for hearings. Should the two Arbitrators fail
       to agree, then the matter in dispute shall be referred to the Umpire. The
       Arbitrators and Umpire shall make their award with a view to effecting the
       general purposes of this Agreement. They may abstain from judicial formalities
       and from strictly following the rules of the law and shall make their decision
       according to the practice of the reinsurance business.

       5.      The Arbitrators or Umpire shall give an award in writing within 60 (sixty)
       days of the hearing or, if no hearing is held, the submission of all evidence by the
       parties. The award agreed upon by the two Arbitrators or by the majority of the
       Arbitrators and the Umpire shall be final and binding on both parties. The costs of
       Arbitration shall be paid as the Court of Arbitration directs. If either of the parties
       should fail to carry out any award the other may apply for its enforcement to a
       court of competent jurisdiction in a territory in which the party in default is
       domiciled or has assets or carries on business.

       6.     If an Arbitrator or Umpire, subsequent to his appointment, is unwilling or
       unable to act, a new Arbitrator or Umpire shall be appointed in his stead by the
       aforementioned procedure. (emphasis supplied).

       A. Procedural History of the Arbitration

       On December 14, 2018, Integrand sent Odyssey Re a letter naming Integrand’s party-

appointed arbitrator, who upon information and belief is not a “current or retired executive

officer[] of [an] insurance or reinsurance company[y] or Underwriting Members at Lloyd's,” and

therefore fails to meet the plain and unequivocal requirements of Subparagraph 3 of the

Arbitration Clause.

       By letter of January 4, 2019 Odyssey Re’s counsel informed Integrand that Odyssey Re

had selected as its arbitrator a former executive officer of a duly licensed insurance company

with no further ties to that company, in full compliance with the pre-commencement

requirements of the Arbitration Clause. In said letter Odyssey Re also advised that Integrand’s

proposed candidate had never been an executive of an insurance or reinsurance company as

required by Subparagraph 3 of the Arbitration Clause and requested that Integrand provide


                                                                                                 4
Odyssey Re with any evidence to the contrary.          On January 8, 2019 Integrand’s counsel

responded by enclosing its candidate’s resumé and in essence erroneously arguing that its

candidate’s prior work for an insurance broker and a services company was sufficient to comply

with the Arbitration Clause.

       Odyssey Re responded by advising Integrand that a thorough investigation and

examination of Integrand’s candidate’s resumé had re-confirmed that he had never occupied an

executive position with an insurance or reinsurance company. Odyssey Re reiterated its request

that Integrand provide any information it had to demonstrate that Integrand’s candidate ever

occupied an executive officer position with a licensed insurance or reinsurance company and

invited Integrand to meet to attempt to resolve the matter expeditiously and proceed with the

arbitration. Integrand’s counsel never responded to such request.

       B. Court Filings

       In light of the lapse caused by Integrand’s failure to appoint an arbitrator who complied

with the contractual requirements, and seeking to expedite the arbitration, on February 1, 2019

Odyssey Re filed with this Court, on the basis of diversity of citizenship jurisdiction, a “Petition

to Compel Arbitration” pursuant to Sections 4 and 5 of the Federal Arbitration Act, 9 U.S.C.

§§4, 5. That action has been administratively assigned to Judge Carmen C. Cerezo with Case

Number 19-MC-035 (CCC) (hereafter the “FAA Section 5 Case”).

       Odyssey Re and Integrand had acknowledged that they reached an impasse in the

arbitrator selection procedure (hereafter the “Arbitrator Selection Impasse”). Accordingly, in the

FAA Section 5 Case Odyssey Re sought remedies pursuant to 9 U.S.C. §5, a provision of the

FAA specifically designed by Congress to expeditiously resolve such arbitrator selection

impasses. To such effect, Section 5 of the FAA, 9 U.S.C. §5, provides in pertinent part:




                                                                                                  5
       Section 5. Appointment of arbitrators or umpire

       If in the agreement provision be made for a method of naming or appointing an
       arbitrator or arbitrators or an umpire, such method shall be followed; […] if a
       method be provided and any party thereto shall fail to avail himself of such
       method, or if for any other reason there shall be a lapse in the naming of an
       arbitrator or arbitrators or umpire, or in filling a vacancy, then upon the
       application of either party to the controversy the court shall designate and appoint
       an arbitrator or arbitrators or umpire, as the case may require […]. (emphasis
       supplied).

       Pursuant to FAA §5, a deadlock in the appointment of an arbitrator or umpire in

accordance with an arbitration clause in a reinsurance contract such as confronted by Odyssey Re

and Integrand is deemed a classical “lapse in the naming of an arbitrator or arbitrators or umpire”

as a result of which Congress required that a federal court with jurisdiction “shall designate and

appoint an arbitrator or arbitrators or umpire, as the case may require […].” U.S.C. §5 (emphasis

supplied). See, Odyssey Reinsurance Company v. Certain Underwriters at Lloyd’s London

Syndicate 53, 615 Fed. Appx 22 (Westlaw) (2nd Cir. 2015) (Summary Order).2

       In its Section 5 Case, Odyssey Re therefore requested Judge Cerezo to promptly appoint,

in Integrand’s stead, a qualified arbitrator who complies with the requirements of the Arbitration

Clause in that he or she be a “disinterested current or former executive officer of an insurance or

reinsurance company or an Underwriting Members at Lloyd's,” and that Judge Cerezo further

immediately appoint an “umpire” who also complies with such contractual requirements, either

from a running list provided by a reputable international body specializing on such matters such

as ARIAS U.S. (https://www.arias-us.org/), or as otherwise determined by the Court. Odyssey

Re further requested in its Section 5 Case that Integrand be ordered by the Court to proceed

forthwith to arbitration “in the manner provided for in [the parties] agreement,” citing 9 USC §4.

See, Doc. No. 1 in Case Number 19-MC-035 (CCC), ¶30, p. 9.




2      Attached as Exhibit B.


                                                                                                 6
       On February 2, 2019, Odyssey Re’s counsel received an email from Integrand’s counsel

advising Odyssey Re that Integrand itself had filed a Puerto Rico-court lawsuit seeking

annulment of the Arbitration Clause. On that date, Odyssey Re and Integrand exchanged copies

of the Petition filed in Odyssey Re’s FAA Section 5 Case and Integrand’s Puerto Rico-complaint.

       Integrand filed its Puerto Rico-court complaint in the Superior Court of First Instance for

San Juan in Case No. SJ 2019 CV 01015 (hereafter the “Superior Court Complaint” or “Sup. Ct.

Cpt.”). The Superior Court Complaint asserts causes of action under Puerto Rico law against

Odyssey Re as well as against several other reinsurance companies. Such causes include (a) a

request for an injunction under Puerto Rico antitrust law ordering all defendants to cease

delaying payment and failing to honor claims made by Integrand with respect to property and

casualty losses claimed by reason of Hurricane Irma (Sup. Ct. Cpt ¶¶ 21-23); (b) a claim for

treble damages against all defendants pursuant to Puerto Rico antitrust law (Sup. Ct. Cpt ¶¶ 24-

27); (c) a claim for damages in tort under Article 1802 of the Puerto Rico Civil Code and Article

27.020 of the Puerto Rico Insurance Code (Sup. Ct. Cpt ¶¶ 28-32); (d) a claim for declaratory

judgment, grounded on the Arbitrator Selection Impasse or alternatively on the rebus sic

stantibus doctrine declaring the nullity of the Arbitration Clause (Sup. Ct. Cpt ¶¶ 33-39); a claim

for specific performance of defendants’ reinsurance agreements on the basis of an allegation that

the arbitration process is “ineffective and null” (Sup. Ct. Cpt ¶¶ 40-44); and a claim for damages

for breach of contract under Puerto Rico law (Sup. Ct. Cpt ¶¶ 45-47). See, Doc. No. 1-1

(Superior Court Complaint) and Doc. No. 8-1 (Certified Translation).

       In sum, Integrand had therefore indicated its agreement to permit Odyssey Re’s rightful

inspection of Integrand’s records to inquire as to the nature and extent of Integrand’s split of

alleged losses by reason of Hurricane Irma, then avoided such inspection, then of its own

initiative filed for arbitration, then ignored the requirements of the Arbitration Clause, and then



                                                                                                 7
filed a lawsuit questioning the same arbitration that Integrand itself had just commenced. On

February 4, 2019 Odyssey Re removed Integrand’s Superior Court case to this Court pursuant to

28 U.S.C. §§ 1332, 1441 and 1446. Integrand’s Superior Court Complaint is therefore currently

before this Honorable Court in the instant case.

       III.    APPLICABLE LAW

       Section 4 of the FAA, 9 U.S.C. §4, provides in relevant part:

       Section 4. Failure to arbitrate under agreement; petition to United States
       court having jurisdiction for order to compel arbitration; notice and service
       thereof; hearing and determination

       A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
       under a written agreement for arbitration may petition any United States district
       court […] for an order directing that such arbitration proceed in the manner
       provided for in such agreement.

       Because of the strong federal policy favoring expedited arbitration as contractually

agreed, and as an exception to the procedures governing most civil cases in federal court, Section

6 of the FAA provides that an application to the court to compel arbitration “shall be made and

heard in the manner provided by law for the making and hearing of motions […].” 9 U.S.C. §6.

Indeed, when a new petition to compel arbitration is made only a 5-day notice summons is

required. 9 U.S.C. §4. The FAA thus “calls for a summary and speedy disposition of motions or

petitions to enforce arbitration clauses.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 29 (1983).

       As stated by the Supreme Court with reference to Section 2 of the FAA:

       This provision establishes “a liberal federal policy favoring arbitration
       agreements.” […] It requires courts to enforce agreements to arbitrate according
       to their terms. […].”

Compucredit v. Greenwood, 132 S. Ct. 665, 669 (2012) (citing Moses H. Cone, 460 U.S. at 24,

other citations omitted); PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10, 18 (1st Cir. 2010).




                                                                                                8
       “The language of Section 2 of the FAA is couched in imperative binding terms.”           De

Jesus-Santos v. Morgan Stanley Dean Witter, Inc., 2006 WL 752997 (D.C.P.R. 2006)

(Domínguez, J.).    It suffices for a party seeking to compel arbitration to demonstrate “that a

valid agreement to arbitrate exists, that the movant is entitled to invoke the arbitration clause,

that the other party is bound by that clause, and that the claim asserted comes within the clause’s

scope.” Soto-Fonalledas v. Ritz-Carlton San Juan Hotel Spa & Casino, 640 F.3d 471, 474 (1st

Cir. 2011).

       With respect to the first three requirements stated above, i.e., that there be a valid

agreement to arbitrate, that it may be invoked by Odyssey Re, and that Odyssey Re and

Integrand be bound by it, such requirements are demonstrably uncontested in this case.

Integrand itself filed a “Demand for Arbitration” against Odyssey Re under the Reinsurance

Agreements pursuant to the Arbitration Clause. See Exhibit A. Therefore, Integrand admits the

existence of a valid agreement to arbitrate that binds both parties.

       With respect to the last requirement, that the claim asserted come within the clause’s

scope, the determination is similarly clear. Integrand itself filed a demand for arbitration

requiring payment under the Reinsurance Agreements, and it is therefore self-evident that a

dispute relating to payment and inspection under the Reinsurance Agreements is covered by the

Arbitration Clause. In any event, the Arbitration Clause is extremely broad, stating: “Disputes

arising out of this Agreement or concerning its interpretations or validity, whether arising before

or after its termination, shall be referred to Arbitration. This Arbitration shall be a condition

precedent to the commencement of any action at law.” The Clause therefore covers not only all

disputes that “arise out of” the Reinsurance Agreements, but also those that concern their

interpretation or validity during or after their operation. Moreover, the Clause contains an

express prohibition against the commencement of “any action at law” prior to arbitration.



                                                                                                 9
       Consistent with the aforementioned federal policy, Section 2 of the FAA, 9 U.S.C. §2,

provides that “[a] written provision in ... a contract evidencing a transaction involving commerce

to settle by arbitration a controversy thereafter arising out of such contract or transaction ... shall

be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” National Federation of the Blind v. Cadigan, 904 F3d 70 (1st Cir.

2018). As stated above, Integrand by its own actions admits that the Arbitration Clause is both

“valid” and “enforceable.”      However, Integrand appears to suggest in its Superior Court

Complaint that said Clause may somehow be subsequently revoked if, among other things, there

comes a time when it “does not adjust itself to the current needs of the insurance industry.” Sup.

Ct. Cpt ¶38. But Integrand itself commenced the arbitration. It would be extraordinarily

disingenuous, if not troubling, for Integrand to allege that the insurance industry in Puerto Rico

“radically changed” since its commencement of arbitration two-months ago to the point of

inexplicably requiring the annulment of the Arbitration Clause.             As more fully set forth

hereafter, such meager argument collapses on its own face when confronted with the imperative

federal policy enforcing contractually-agreed arbitration.

       The only two grounds alluded to in Integrand’s Superior Court Complaint for potential

revocation or annulment of the Arbitration Clause are (a) the Arbitrator Selection Impasse

(Integrand alleges that the lack of a specific contractual mechanism to resolve the arbitrator

selection deadlock implies that the Arbitration Clause “is ambiguous” and “does not adjust itself

to the current needs of the insurance industry”), Sup. Ct. Cpt ¶38; and (b) Integrand’s assertion of

the doctrine of rebus sic stantibus. Sup. Ct. Cpt ¶¶ 39. The initial judicial determination is thus

whether this threshold issue of arbitrability is for the Court or the arbitrator to decide.

       In a line of cases beginning with Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388

U.S. 395 (1967), the United States Supreme Court has divided challenges to the validity of



                                                                                                    10
arbitration agreements into two types: (1) challenges to the validity of the specific agreement to

arbitrate, and (2) challenges to the validity of the whole contract containing the agreement to

arbitrate. See Rent–A–Ctr., W., Inc. v. Jackson, 561 U.S. 63, 70, (2010); Buckeye Check Cashing

v. Cardegna, 546 U.S. 440 at 444 (2006); Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388

U.S. at 402–04. The type of challenge governs who resolves it. Challenges of the first type

(invalidity of the agreement to arbitrate) are normally for courts to consider before compelling

arbitration, whereas challenges of the second type (invalidity of the contract) are for arbitrators

to decide in the first instance. Rent–A–Ctr., 561 U.S. at 70–71; Buckeye, 546 U.S. at 444–46;

Prima Paint, 388 U.S. at 402–04.

       In the present case, Integrand’s challenges the validity of the Arbitration Clause.

Therefore, this Court is called upon to make the threshold determination of arbitrability.

       In its effort to avoid arbitration Integrand alleges that after its commencement,

application of the Arbitration Clause became overly burdensome because Odyssey Re and

another reinsurer “continued [a] pattern of delay and uncertainty by conveniently and identically

questioning the qualifications of the arbitrator selected by Integrand, with the effect of rendering

such procedures ineffective and inoperative.” Sp. Ct. Cpt. ¶17. Integrand further alleges that

“[i]nsofar as the arbitration agreement does not set forth a mechanism to resolve [such]

objection, and inasmuch as said agreement is ambiguous, and does not conform to the current

needs of the insurance industry at this juncture, the arbitration process is rendered inoperative

and ineffectual. […] Therefore, this Honorable Court should issue judgment declaring that the

aforementioned arbitration covenant is null due to its ambiguity and defects.” Sp. Ct. Cpt. ¶¶37-

38. Integrand prays in the alternative “that the Reinsurance Contracts be revised to nullify the

arbitration covenant in accordance with the rebus sic stantibus doctrine.” Sp. Ct. Cpt. ¶39. See

Doc. 8-1 (Certified Translation of Superior Court Complaint).



                                                                                                 11
       With respect to the Arbitrator Selection Impasse, Integrand’s assertion is rebutted by the

FAA itself. In FAA §5 Congress provided for an expedited procedure precisely to immediately

resolve such impasses, to the point where it required that in the case of a “lapse in the naming of

an arbitrator or arbitrators or umpire, the federal district court shall designate and appoint an

arbitrator or arbitrators or umpire, as the case may require.” 9 U.S.C. §5 (emphasis supplied).

This is precisely why Odyssey Re promptly filed its FAA Section 5 Case before Judge Cerezo.

       It is rather telling that instead of availing itself of such summary procedure provided by

federal law to compel the immediate selection of the arbitrators and thus expeditiously to present

its claims to the arbitration panel, Integrand would rather resort to a multi-party lawsuit in

Commonwealth court that, unlike arbitration, involves potential procedural and interlocutory

delays and appeals before matters are ultimately resolved.         See, AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 346, (2011) (“A prime objective of an agreement to arbitrate is to

achieve ‘streamlined proceedings and expeditious results,’” (quoting Preston v. Ferrer, 552 U.S.

346, at 357–358 (2008) (citations omitted). Integrand’s allegation that the Arbitrator Selection

Impasse warrants annulment of the Arbitration Clause is therefore meritless.

       With respect to Integrand’s asserted doctrine of rebus sic stantibus, such claim is

similarly unavailing. Firstly, the FAA itself again negates Integrand’s rebus request. Courts

must “‘rigorously enforce’ arbitration agreements according to their terms, […] even for claims

alleging a violation of a federal statute, unless the FAA’s mandate has been “‘overridden by a

contrary congressional command,’” American Express Co. v. Italian Colors Rest., 133 S. Ct.

2304, 2306 (2013), quoting CompuCredit Corp. v. Greenwood, 132 S. Ct. 665. Therefore, under

the circumstances of this case application of a state-law doctrine prospectively to modify or

annul a contractually agreed-upon, valid and enforceable arbitration clause, is an impossibly high

hurdle that cannot overcome such an imperative and binding federal policy.



                                                                                                12
       Moreover, in Casera Foods, Inc. v. E.L.A., 108 D.P.R. 850, 856 (1979) the Supreme

Court of Puerto Rico held that the exceptional doctrine of rebus sic stantibus must be applied

extremely sparingly, and that at the very least it requires the concurrence of every single one of

several elements including, among others, (a) that the event giving rise to the request to apply the

doctrine be ‘unforeseeable’, (b) that there be an extraordinary difficulty approaching

impossibility to perform, (c) that “risk” not be an element of the contract, and (d) that there be no

fraudulent acts by any of the parties. Casera Foods, Inc. v. E.L.A., 108 D.P.R. 850 (1979), 1979

WL 59091, 8. P.R. Offic. Trans. 914, 921-922; Banco Popular de Puerto Rico v. Sucn. Talavera,

174 D.P.R 686 n. 14 (2008).

       The rebus doctrine by its very nature is inapplicable to the Reinsurance Agreements.

Those agreements precisely are contracts to underwrite risks, which excludes them from the

application of the doctrine. Casera, P.R. Offic. Trans. at 921-922. In addition, Integrand has

alleged no facts that would even remotely approximate an “impossibility” of its being able to

abide by the Arbitration Clause. That again by itself negates the applicability of the rebus

doctrine. But even more significantly, “casualty and property reinsurance” is an agreement to

address events that although of uncertain timing and occurrence, are sufficiently ‘foreseeable’ to

warrant a specialized contractual arrangement in advance of the occurrence. Casera’s need for

an “unforeseeable” event is therefore also lacking. Indeed, if Integrand were right and the rebus

doctrine can be a source of annulment in this case, thousands of contractual agreements would

permanently lapse and become invalid in Puerto Rico upon the onset of major hurricanes.

       To such effect, the United States Supreme Court has deemed allegations of undue burden

in pursuing individual arbitration as insufficient to override a contractually-agreed arbitration

clause. American Express Co., supra, 133 S. Ct. 2304, 2308-2309 (reversing the court of

appeals’ ruling that an arbitration clause was unenforceable because respondents had established



                                                                                                  13
that they would incur prohibitive costs, and further rejecting an argument that arbitration of

individual claims would contravene the policies underlying antitrust laws). See, also, Mitsubishi

Motors Corp. v. Soler–Chrysler–Plymouth, Inc., 473 U.S. 614, 628, 105 S. Ct. 3346 (dismissing

concerns that arbitration was inadequate to handle antitrust claims “so long as the prospective

litigant effectively may vindicate its statutory cause of action in the arbitral forum […].”);

Ryvelix Co. v. Onset Dermatologics, 2014 WL 4924473 (D.C.P.R. 2014) (rejecting a rebus sic

stantibus challenge under Puerto Rico-law that was not directed to the contract as a whole as a

basis to potentially annul an arbitration clause) (Cerezo, J.). In any event, even if there were any

doubts in this regard, and there are none, under federal law they must be resolved in favor of

arbitration. Mitsubishi Motors Corp. v. Soler Chrysler Plymouth, Inc., S. Ct. 3346 at 3353

(1985); Steelworkers v. Warrior & Gulf Nav. Co., 363 U.S. 574 at 582-583 (1960).

       Accordingly, all of Integrand’s claims against Odyssey Re should be summarily

dismissed and immediately referred to arbitration, and Integrand should be ordered to wait until

Judge Cerezo appoints the arbitrator and umpire in the FAA Section 5 Case so that the panel will

be configured, at which time it must address all of its claims against Odyssey Re to said

arbitration panel. In the meantime, this Honorable Court must compel Integrand to proceed

forthwith to arbitration “in the manner provided for in [the parties] agreement.” 9 USC §4. This

is consistent with the contractually agreed provision of the Arbitration Clause requiring that

“[a]rbitration shall be a condition precedent to the commencement of any action at law.”

(emphasis supplied).

       As aptly stated by this Honorable Court:

       “Contracts to arbitrate are not to be avoided by allowing one party to ignore the
       contract and resort to the courts. Such a course could lead to prolonged litigation,
       one of the very risks the parties, by contracting for arbitration, sought to
       eliminate.”




                                                                                                 14
De Jesus-Santos, supra, 2006 WL 752997 4 (Dominguez, J.), quoting Southland Corp. v.

Keating, 465 U.S. 1, 7 (1984).

       WHEREFORE, Odyssey Re respectfully requests that this Court enter an order

dismissing the Complaint in this case as to co-defendant Odyssey Re and compelling Integrand

Assurance Company to arbitrate all claims asserted herein against Odyssey Re to arbitration.

Odyssey Re further requests that this Court enter judgment dismissing the instant action with

respect to codefendant Odyssey Reinsurance Company and imposing costs and attorneys’ fees on

plaintiff Integrand Assurance Company.

       RESPECTFULLY SUBMITTED in San Juan, Puerto Rico, this 11th of February 2019.

       WE HEREBY CERTIFY that on this same date a true and exact copy of the foregoing

Motion was filed with the Clerk of Court using the CM/ECF system, which will notify a copy to

counsel of record; and that further a copy of this motion is being sent by mail, messenger and/or

courier to plaintiff’s counsel as well as to defendants who have not yet made an appearance, to

their respective addresses set forth in plaintiff’s Complaint.

                                   ADSUAR MUÑIZ GOYCO
                                 SEDA & PÉREZ-OCHOA, P.S.C.
                                          P.O. Box 70294
                                    San Juan, PR 00936-8294
                                         Tel: 787.756.9000
                                         Fax: 787.756.9010
                                  Email: pjimenez@amgprlaw.com
                                         kstipec@amgprlaw.com

                                    By:     s/Pedro Jiménez__
                                            Pedro Jiménez
                                            USDC-PR 121912

                                      By: s/Katarina Stipec Rubio_
                                           Katarina Stipec Rubio
                                             USDC-PR 206611

                                        Counsel for Defendant
                                     Odyssey Reinsurance Company



                                                                                              15
